OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division properly concluded that plaintiff was entitled to summary judgment. In its motion for summary judgment, plaintiff established that defendant improperly allowed release of the title to the purchased goods and that plaintiff was damaged in the amount of $161,078.58. The uncontroverted proof showed that plaintiff delivered to defendant a collection order for the goods which authorized release of documents of title only upon payment of $161,078.58 or *1033upon receipt of a guarantee of payment from Savannah Bank. Defendant concedes that it delivered to Savannah Bank a modified collection order allowing for delivery of documents of title without payment or a guarantee of payment. Plaintiff was thereafter unable to collect the $161,078.58 due from the purchaser.
We find no merit to defendant’s contention that the proof failed to show that the documents of title had been transferred. Defendant’s concession that it delivered the collection order to Savannah Bank proves that the documents of title were transferred since the collection order was expressly subject to the International Chamber of Commerce Uniform Rules for Collections which require delivery of documents of title with collection orders.
Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., Bellacosa and Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.